Citation Nr: 0817396
Decision Date: 05/27/08	Archive Date: 06/26/08

Citation Nr: 0817396	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  04-21 609	)	DATE MAY 27 2008
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
allergic rhinitis disability.

(Consideration of the merits of the claim of entitlement to 
an increased rating for the rhinitis disability is addressed 
in a separate Board of Veterans Appeals decision issued this 
same date.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from August 1976 to 
February 1986.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a July 2003 rating 
decision issued by Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri that, in part, 
denied the appellant's claim for an increased evaluation for 
his allergic rhinitis disability.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2007).

The Board reviewed the appellant's claim of entitlement to an 
increased rating for allergic rhinitis in October 2007.  A 
decision was rendered on November 21, 2007.  At that time, 
evidence consisting of a September 2005 CT scan report was 
not discussed in the decision.  That report is pertinent to 
the claim on appeal.  Therefore, in order to afford the 
appellant every consideration, the Board's decision dated 
November 1, 2007 is hereby VACATED in its entirety.

In view of the Board's order vacating the November 1, 2007 
Board decision addressing the issue of entitlement to an 
evaluation in excess of 10 percent for the allergic rhinitis 
disability, a new decision is being simultaneously rendered 
on that issue, and that decision will be entered as if the 
November 1, 2007 Board decision had never been issued. 

Accordingly, the November 1, 2007 Board decision addressing 
the issue of entitlement to an evaluation in excess of 10 
percent for the allergic rhinitis disability is vacated.



	                        
____________________________________________
	C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals



Citation Nr: 0734398	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  04-21 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for allergic 
rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

The veteran's rhinitis is not manifested by nasal polyps.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for rhinitis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 4.97, Diagnostic Code 6522 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  


The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In an April 2003 letter, VA 
informed the veteran of the evidence necessary to 
substantiate his claim, evidence VA would reasonably seek to 
obtain, and information and evidence for which the veteran 
was responsible. VA also asked the veteran to provide any 
evidence that pertains to his claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA provided the veteran with notice of the type of specific 
evidence necessary to establish a disability rating or 
effective date in June 2006 after the initial rating 
decision.  However, as the Board is denying the appellant's 
claim, and as there is no indication that any notice 
deficiency reasonably affects the outcome of this case, the 
Board finds that any VCAA notice deficiency is harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Moreover, a May 2004 Statement of the Case (SOC) and a July 
2005 Supplemental Statement of the Case (SSOC) provided the 
veteran with applicable regulations on disability ratings.  
Thus, the Board finds that VA complied with the procedural 
requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 
3.103(b).  Id.  Further, the veteran received VCAA update 
letters in April and June 2006.

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file. VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices. The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review. The record is 
complete and the case is ready for review.

With respect to the duty to assist, the Board also notes that 
the veteran has undergone a VA examination in conjunction 
with his claim for service connection.  38 C.F.R. 
§ 3.159(c)(4).  There is no objective evidence indicating 
that there has been a material change in the veteran's 
condition since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The VA examination reports are thorough, 
the examinations in this case are adequate upon which to base 
a decision, and the records satisfy 38 C.F.R. § 3.326.

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007). 

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield (holding that due process concerns 
with respect to VCAA notice must be pled with specificity).  
Therefore, the Board finds that it would not be prejudicial 
to the veteran to render a decision at this time.

Evidence and Background

The veteran filed a claim for an increased rating for his 
service-connected allergic rhinitis in April 2003.  In May 
2003, he was afforded a VA examination.  The examiner noted 
that "there is no evidence of polyps."  Subsequently, a 
July 2003 rating decision continued the veteran's rating of 
10 percent disabling.

The veteran filed a notice of disagreement (NOD) in August 
2003.  He claimed that his rhinitis "has worsened since 
surgery and the rating should increase due to that."  
However, a May 2004 SOC continued the 10 percent disability 
rating.

During a November 2004 Board hearing, the veteran reported 
that an ENT specialist told him, at one point, that he "had 
the early stages of polyps," but lacked the ability to 
verify their existence.  The veteran submitted a private 
medical report from L. E. T., M.D, from November 2004 that 
stated, "No polyps noted."  Further, a medical record note 
from Washington University in St. Louis in September 2005 
noted "no polyps."  However, later that month, a second 
medical record noted, "L max sinus polyp/ret. cyst."

The veteran's claim was remanded in February 2005 for a VA 
examination to determine the nature and extent of any 
polyp(s) within the veteran's nasal cavity.  The examiner 
stated in a March 2007 report that "[he did] not see 
evidence of nasal polyps at this examination, and if I would 
rate his present nasal passage, it would be roughly 80-90 
percent open..."  The examiner also noted that, "It is 
possible to develop benign polyps or cysts in people's 
sinuses, but his does note cause obstruction to the nasal 
airway or passage."

An April 2007 SSOC denied the veteran's claim for an 
increased rating, noting that, "In sum, the objective 
evidence indicates minimal symptoms, at best.  If your 
condition were re-evaluated on the basis of the 2 most recent 
VA examinations, your evaluation would be reduced to a non-
compensable rate" (emphasis in original).

Law and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

Under Diagnostic Code 6522, a 10 percent evaluation is 
assigned for allergic or vasomotor rhinitis without polyps, 
but with greater than 50-percent obstruction of the nasal 
passages on both sides or complete obstruction on one side.  
38 C.F.R. § 4.97, Diagnostic Code 6522.  A maximum 30 percent 
evaluation is assigned for allergic rhinitis with polyps.  
Id.

As noted above, the veteran's May 2003 VA examination stated, 
"There is no evidence of polyps."  And, although the 
veteran's private physician noted a sinus polyp in a 
September 29, 2005 report, the March 2007 VA examiner 
reported, "It is possible to develop benign polyps or cysts 
in people's sinuses, but this does not cause obstruction to 
the nasal airway or passage."  Not only did the last 
examiner in 2007 "not see evidence of nasal polyps," he 
also noted that the veteran's nasal passage was "roughly 80-
90 percent open."  Therefore, at his current level of 
symptomatology, the veteran does not meet his current 
disability rating, much less qualify for an increased rating.

Therefore, the Board finds that the objective medical 
evidence does not reflect rhinitis with greater than 50 
percent obstruction of the nasal passages on both sides, or 
complete obstruction on one side, or nasal polyps.  
Therefore, an increased rating in excess of 10 percent is not 
warranted under Diagnostic Code 6522.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6522.  Although the veteran complained that 
his allergic rhinitis has worsened, the evidence of record 
does not support his contention. The veteran is not shown to 
have nasal polyps to warrant a 30 percent evaluation under 
Diagnostic Code 6522.  Id.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 10 percent for the veteran's service-connected 
allergic rhinitis.  

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no showing by the appellant that his disability has 
necessitated frequent periods of hospitalization, or has 
interfered with his employment.  And, any difficulty with 
employment due to the service-connected disability  has been 
already contemplated by the applicable schedular criteria.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired). 


In the absence of the factors set forth above, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 10 percent for allergic 
rhinitis is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


